Citation Nr: 0108863	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for residuals of a right 
ankle injury.

Entitlement to service connection for residuals of a low back 
injury.

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO rating decision that denied the 
claims for service connection for residuals of a right ankle 
injury, residuals of a low back injury, and bilateral hearing 
loss as not well grounded.


REMAND

The RO denied the claims as not well grounded.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107) eliminated the concept of a well-
grounded claim and redefined VA's duty to assist a veteran in 
the development of a claim.  In this case, there is 
additional VA duty to assist the veteran in the development 
of his claims.

The RO should notify the veteran of the evidence needed to 
successfully prove his claims.  The RO should also assist him 
in obtaining any relevant evidence.

A review of the record indicates that the veteran served on 
board the USS Black and that he sustained a low back injury 
in accidents on this ship.  The service medical records show 
that he was found to have a fracture of the right ankle in 
February 1943 and the overall evidence indicates that he may 
be a "combat veteran."  The service medical records do not 
include the report of any medical examination of the veteran 
for separation from service and the post-service medical 
records indicate that he has received treatment for back and 
ankle problems.  He currently has bilateral sensorineural 
hearing loss as demonstrated by the report of his VA 
audiological evaluation in May 1999.  Under the 
circumstances, the VA duty to assist the veteran in the 
development of his claims includes obtaining additional 
information from the National Personnel Records Center 
(NPRC).  Where there is reasonable possibility that current 
conditions are related to or are the residuals of conditions 
experienced in service, VA should obtain medical opinions as 
to whether the veteran's current conditions are in any way 
related to or the residual of a condition experienced in 
service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the NPRC 
the veteran's service personnel records 
and a copy of any medical examination he 
may have had at the time of his 
separation from service.  The NPRC or 
other appropriate service department 
agency should also be asked to submit a 
copy of the history of the USS Black 
during World War II.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for right ankle, low back, and 
hearing loss since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any right ankle 
and low back disabilities.  The examiner 
should give fully reasoned opinions as to 
the etiology of any right ankle and low 
back conditions found, including whether 
it is at least as likely as not that any 
current condition is related to an 
incident of service.

The copy of the veteran's VA audiological 
evaluation in May 1999 should be returned 
to the medical facility where the 
evaluation was performed in order to 
obtain an addendum that includes an 
opinion from an appropriate specialist as 
to the etiology of the bilateral 
sensorineural hearing loss.  The examiner 
should give a fully reasoned opinion as 
to the etiology of the hearing loss, 
including whether it is at least as 
likely as not that this condition is 
related to an incident of service.  If 
the requested opinion cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.

The examiner and appropriate hearing 
specialist should support their opinions 
by discussing medical principles as 
applied to the medical evidence in the 
veteran's case.  In order to assist them 
in providing the requested information, 
the claims folder must be made available 
and reviewed prior to preparation of the 
opinions.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should review the claims on 
the merits.  The review of these claims 
should reflect consideration of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
1991).  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




